     Case 3:17-cv-02064-JAM Document 125 Filed 03/16/20 Page 1 of 20



                    UNITED STATES DISTRICT COURT
                      DISTRICT OF CONNECTICUT



SECURITIES AND EXCHANGE
COMMISSION,
     Plaintiff,

     v.                                      No. 3:17-cv-02064 (JAM)

WESTPORT CAPITAL MARKETS, LLC, et
al.,
     Defendants.




                        JURY INSTRUCTIONS




                                    1
         Case 3:17-cv-02064-JAM Document 125 Filed 03/16/20 Page 2 of 20




                                        TABLE OF CONTENTS


INTRODUCTION....................................................................................................3
SECTION I. GENERAL INSTRUCTIONS..........................................................3
     Role Of Judge And Court ....................................................................................3
     Burden And Standard Of Proof ...........................................................................4
SECTION II. ISSUES IN THIS CASE ..................................................................6
     Count One – Investment Advising Fraud ............................................................6
     Count Two – Willfully False Statements or Omissions ....................................10
     Good Faith And Reliance on Regulatory Compliance ......................................12
SECTION III. INSTRUCTIONS FOR DELIBERATIONS .............................14
   Forms Of Evidence ............................................................................................14
     Witness Credibility – General ...........................................................................14
     Expert Testimony ..............................................................................................15
     Possible Penalties ..............................................................................................16
     Closing Arguments ............................................................................................16
     Lawyers’ Arguments Are Not Evidence ...........................................................17
CONCLUSION.......................................................................................................17




                                                          2
       Case 3:17-cv-02064-JAM Document 125 Filed 03/16/20 Page 3 of 20




                                INTRODUCTION

      Members of the jury, you now have heard all of the evidence. At this point, I

will instruct you about the law that applies to this case. You may follow along as I

read these instructions aloud, and please feel free to write on these copies—you

will be permitted to take them into the jury room with you.

      My instructions will be in three parts: First, I will discuss general rules

concerning the role of the Court and the duty of the jury; second, I will go over the

issues in this case and set out the specific questions of fact that you must answer

based on the evidence at trial; and third, I will give you some rules and guidelines

for your deliberations.

      Before we begin, I ask you to look over the other document that has been

given to you—namely, the verdict form. After I have given these instructions and

you hear the closing arguments of counsel, you will go back into the jury room to

deliberate. When you are done deliberating, you will use the verdict form to report

your verdict to the Court and the parties.


                   SECTION I. GENERAL INSTRUCTIONS

                             Role Of Judge And Court

      As judge, I perform basically two functions during the trial. First, I decide

what evidence you may consider, as you’ve seen me do throughout the trial.

                                             3
       Case 3:17-cv-02064-JAM Document 125 Filed 03/16/20 Page 4 of 20




Second, I instruct you on the law that you are to apply to the facts in this case.

These instructions supersede the initial instructions I gave you at the outset of the

case, and if any of the lawyers happen to state the law differently from the way I

am explaining it to you, you must follow my instructions.

                          Burden And Standard Of Proof

      Because this is a civil case, the SEC has the burden to prove the facts that

are necessary to support its claims by a preponderance of the evidence.

      To establish a fact by a preponderance of the evidence, a party must prove

that the fact is more likely true than not true. In other words, if you find that the

SEC has fallen short of proving a fact is more likely true than not true, or that the

weight of evidence is evenly divided between the parties, then you must decide

that fact issue for the defendants Westport Capital Markets, LLC, and Christopher

McClure. However, if the SEC has proven that a fact is more likely true, even

slightly more true than not, then you are to find that party has proven the fact by a

preponderance of the evidence.

      In determining whether a claim has been proven by a preponderance of the

evidence, you may consider the testimony of all witnesses, regardless of who may

have called them, and all the exhibits received in evidence, regardless of who may

have presented them, as well as the parties’ stipulation of fact. A preponderance of



                                           4
       Case 3:17-cv-02064-JAM Document 125 Filed 03/16/20 Page 5 of 20




the evidence means the greater weight of the evidence; it refers to the quality and

persuasiveness of the evidence, not to the number of witnesses or documents

presented. And whenever I say in these instructions that the SEC must prove a fact

or element, what I mean is that the SEC must prove this fact or element by a

preponderance of the evidence.

      Some of you may have heard of proof beyond a reasonable doubt, which is

the proper standard of proof in a criminal trial where someone has been charged

with a crime. This is not a criminal case, and the requirement of proof beyond a

reasonable doubt does not apply to a civil case like this one; you should only apply

the preponderance-of-evidence standard to the disputed issues in this case.

                  Separate Consideration Of Each Defendant

      There are two defendants in this case: Westport Capital Markets, LLC, and

Christopher McClure. Although some of the evidence in the case may relate to

both defendants, you must still consider each defendant separately and decide as to

each defendant separately whether the SEC has proved its claims.

      Westport Capital Markets, LLC, is a limited liability company. A limited

liability company, or LLC, is a legal entity that may be sued and subject to

liability. An LLC can only act through its officers, directors, and employees.

Westport may be held liable for the actions of these individuals for actions taken



                                          5
       Case 3:17-cv-02064-JAM Document 125 Filed 03/16/20 Page 6 of 20




within the scope of their employment. To the extent that you are asked to consider

whether Westport acted with knowledge or with intent, you may consider the

knowledge or intent of any of Westport’s officers, directors, and employees.


                      SECTION II. ISSUES IN THIS CASE

      There are two claims or “counts” at issue in this case. The first count is for

investment advising fraud. The second count is for willful misstatement to the SEC.

Let’s consider each one in turn.

                     Count One—Investment Advising Fraud

      The first claim by the SEC is that the defendants violated Section 206(1) of

the Investment Advisers Act. Section 206(1) provides: “[i]t shall be unlawful for

an investment adviser, by use of the mails or any means or instrumentality of

interstate commerce, directly or indirectly to employ any device, scheme or artifice

to defraud any client or prospective client.”

      By way of background, it is important to understand that investment advisers

owe a fiduciary duty of loyalty and care to their clients. In particular, an

investment adviser must tell any clients about all conflicts of interest which might

lead the investment adviser—consciously or unconsciously—to give advice or take

other action with respect to a client that is not disinterested.

      If an investment adviser intentionally or recklessly fails to tell his clients


                                            6
       Case 3:17-cv-02064-JAM Document 125 Filed 03/16/20 Page 7 of 20




about a conflict of interest, then the law considers this failure to be a type of

investment advising fraud. The intentional or reckless failure of an investment

adviser to adequately advise a client of a conflict of interest violates the law even if

there is no evidence that the client was ultimately harmed by the investment

adviser’s failure to disclose the conflict of interest.

      The SEC claims that Westport and Mr. McClure intentionally or recklessly

failed to adequately disclose certain conflicts of interest that they had to their

clients. According to the SEC, the defendants had a conflict of interest with their

clients because the defendants were receiving additional compensation beyond

what their clients were paying in agreed-upon advisory fees (specifically, the

receipt of compensation from principal selling dealer transactions and

compensation from 12b-1 fees relating to mutual funds).

      To prove that Westport and Mr. McClure violated Section 206(1) of the

Advisers Act, the SEC must prove by a preponderance of the evidence each one of

the following four elements:

             (1)    that Westport and Mr. McClure were investment advisers;

             (2)    that Westport and Mr. McClure used the mail or the means or

                    instrumentalities of interstate commerce in connection with their

                    conduct;

             (3)    that Westport and Mr. McClure failed to make an adequate

                                            7
       Case 3:17-cv-02064-JAM Document 125 Filed 03/16/20 Page 8 of 20




                    disclosure of their conflict of interest to their clients; and

             (4)    that Westport and Mr. McClure acted intentionally or recklessly

                    when they failed to make the legally required adequate

                    disclosure of the conflict of interest.

      The First Three Elements

      For purposes of this trial, the parties do not dispute any of the first three

elements. Therefore, you may assume that the SEC has proven: (1) that Westport

and Mr. McClure were investment advisers; (2) that Westport and McClure used

mail or other means or instrumentalities of interstate commerce in connection with

their conduct; and (3) that Westport and Mr. McClure failed to make an adequate

disclosure of their conflict of interest to their clients. Because these elements are

not disputed, you will see that your verdict form has already checked those three

elements.

      Element Four: Intentional or Reckless Failure to Disclose

      The last element is whether the SEC has proved by a preponderance of the

evidence that Westport and Mr. McClure acted either intentionally or recklessly in

failing to adequately disclose their conflict of interest to their clients.

      To prove that the defendants acted intentionally, the SEC must prove that

they acted with a specific intent to defraud by means of failing to make the


                                            8
       Case 3:17-cv-02064-JAM Document 125 Filed 03/16/20 Page 9 of 20




adequate disclosure of their conflict of interest. To act with intent to defraud means

to act with knowledge of what one is doing and also with a specific intent to

deceive, manipulate, or defraud. Intent to defraud may be inferred from a

defendant’s statements or conduct.

      To prove that the defendants acted recklessly, the SEC must prove that the

defendants acted with a high degree of recklessness in failing to make adequate

disclosure to their clients. Recklessness is conduct involving more than simple, or

even inexcusable negligence or mistake. It is an extreme departure from the

standards of ordinary care, which presents a danger of misleading other persons

that is either known to the defendant or is so obvious that the defendant must have

been aware of it. Recklessness may be established by demonstrating that Westport

and Mr. McClure had a reckless disregard for the truth or that they did not have a

genuine belief that the information they provided was accurate and complete in all

material respects.

      As I noted above, in determining whether Westport or McClure acted

intentionally or recklessly, the SEC does not need to prove that any client suffered

any harm. It is a violation of the law simply for an investment adviser to

intentionally or recklessly fail to make adequate disclosure of a conflict of interest

even if a client was not actually harmed.

      Moreover, as I noted above, there is no dispute for purposes of this trial that

                                            9
      Case 3:17-cv-02064-JAM Document 125 Filed 03/16/20 Page 10 of 20




there was a conflict of interest and that any disclosures that Westport and McClure

made to their clients about the conflict of interest were not legally adequate. Your

focus instead must be on whether Westport and Mr. McClure acted intentionally or

recklessly in failing to make legally adequate disclosures. Although Westport and

Mr. McClure did not make adequate disclosures, there is some evidence that they

made statements to clients in the Forms ADV, and you may consider the nature

and scope of any statements or disclosures that they did make in the Forms ADV

when deciding whether their failure to make adequate disclosures was intentional

or reckless.

               Count Two—Willfully False Statements or Omissions

      The second count is a claim by the SEC against Westport and Mr. McClure

for making false and misleading statements to the SEC in violation of Section 207

of the Advisers Act. Section 207 prohibits materially false and misleading

statements in a registration application or report that an investment adviser is

required to file with the SEC. One of the required documents is a registration form

called a Forms ADV which is designed to ensure that material information about

an investment adviser’s practices and policies is disclosed to investors.

      To prove that Westport and McClure violated Section 207 of the Advisers

Act, the SEC must show by a preponderance of the evidence that:




                                          10
      Case 3:17-cv-02064-JAM Document 125 Filed 03/16/20 Page 11 of 20




             (1)   Westport and Mr. McClure filed a required registration form or

                   report with the SEC (here, the Forms ADV);

             (2)   The form or report Westport and Mr. McClure filed contained

                   an untrue statement of a material fact, or omitted to state a

                   material fact that was required to be stated; and

             (3)   Westport and Mr. McClure willfully made a statement that they

                   knew to be untrue or willfully omitted to state a material fact

                   that they knew must be stated.

      The First Two Elements

      For purposes of this trial, the parties do not dispute the first two elements.

Therefore, you should assume that the SEC has proven: (1) that Westport and Mr.

McClure filed Forms ADV; and (2) that the Forms ADV contained untrue

statements of fact (answering “no” in Part I of the Forms ADV to a question

whether Westport engaged in principal transactions with its advisory clients) and

also omitted required information in these forms (not disclosing the receipt of 12b-

1 fees from the sale of mutual funds). Because these elements are not disputed, you

will see that your verdict form has already checked those two elements.

      Element Three: Willful Misstatement or Omission

      Your role will be solely to consider and decide if the SEC has proven the last


                                          11
         Case 3:17-cv-02064-JAM Document 125 Filed 03/16/20 Page 12 of 20




of the three elements: that Westport and Mr. McClure acted willfully when they

made untrue statements of fact and omitted information from the Forms ADV.

         To prove that Westport and Mr. McClure acted willfully, you must conclude

that they knew at the time that they made the statements in question that they were

untrue or that they knew at the time that they were omitting information that was

required to be disclosed.

                Good Faith And Reliance on Regulatory Compliance

         Good faith on the part of a defendant is a defense to the SEC’s claims. A

person who acts on a belief or opinion honestly held is not liable under the

Advisers Act merely because his belief or opinion turns out to be wrong unless he

acted recklessly to avoid learning the truth. The burden is on the SEC to show on a

preponderance of the evidence that Westport and Mr. McClure did not act in good

faith.

         You have heard evidence at trial about the defendants’ relationship with a

compliance consulting firm known as Regulatory Compliance, and you may

consider these dealings when deciding whether the SEC has proven its claims.

Merely the fact that the defendants consulted with Regulatory Compliance does not

alone establish that they acted in good faith. Nor does the fact that they consulted

with Regulatory Compliance establish good faith if they did not make full

disclosure to Regulatory Compliance or if they did not follow the advice received

                                           12
      Case 3:17-cv-02064-JAM Document 125 Filed 03/16/20 Page 13 of 20




from Regulatory Compliance. Thus, you may conclude that Westport and Mr.

McClure relied in good faith on the advice of Regulatory Compliance only under

the following circumstances:

             (1)    That before they took the relevant action, Westport and Mr.

                    McClure sought advice in good faith from Regulatory

                    Compliance with the belief that Regulatory Compliance was a

                    competent professional to furnish advice concerning the legality

                    of their conduct,

             (2)    That Westport and Mr. McClure made a complete disclosure to

                    Regulatory Compliance of all the relevant facts known to them

                    at the time,

             (3)    That Westport and Mr. McClure received actual advice from

                    Regulatory Compliance that their conduct complied with the

                    law, and

             (4)    That Westport and Mr. McClure followed the advice they were

                    given by Regulatory Compliance in good faith.

      If these four factors are satisfied, you may consider Westport and Mr.

McClure’s reliance on Regulatory Compliance in determining whether they acted in

good faith. But even if these four factors are satisfied, you do not need to



                                          13
         Case 3:17-cv-02064-JAM Document 125 Filed 03/16/20 Page 14 of 20




necessarily conclude solely on this basis that they acted in good faith. Instead, you

should consider all of the evidence before you before making your ultimate

determination whether the SEC has proved that the defendants did not act in good

faith.


             SECTION III. INSTRUCTIONS FOR DELIBERATIONS

                                   Forms Of Evidence

         As I advised you at the beginning of this trial, the only evidence in this case

is the evidence that was presented by means of witness testimony (including

deposition testimony), documentary exhibits, and the parties’ stipulation that was

introduced during trial. The lawyers’ questions, statements, and arguments are not

evidence.

         There are two types of evidence that you may properly use in reaching your

verdict: direct and circumstantial evidence. It is a general rule that the law makes

no distinction between direct and circumstantial evidence, but simply requires that

your verdict must be based on a preponderance of all of the evidence presented.

                             Witness Credibility—General

         You have had the opportunity to observe all of the witnesses. It is now your

job to decide how believable each witness was in his or her testimony. You are the

sole judges of the credibility of each witness and of the importance of his or her


                                            14
      Case 3:17-cv-02064-JAM Document 125 Filed 03/16/20 Page 15 of 20




testimony.

      How do you determine truthfulness? You base it on what you have seen and

heard. You watched the witness testify. Everything a witness said or did on the

witness stand counts in your determination. How did the witness impress you? Was

he or she frank, forthright and candid, or evasive and edgy as if hiding something?

How did the witness appear; what was his or her demeanor—that is, his or her

behavior, manner, and appearance—while testifying? Often it is not what a person

says but how he or she says it that convinces us.

      You should use all the tests for truthfulness that you would use in

determining matters of credibility in your everyday lives. You should consider any

bias or hostility the witness may have shown for or against any party, as well as

any interest the witness has in the outcome of the case. You should consider the

opportunity the witness had to see, hear, and know the things about which he

testified, the accuracy of the witness’s memory, candor or lack of candor,

intelligence, the reasonableness and probability of the witness’s testimony, its

consistency or lack of consistency, and its corroboration or lack of corroboration

with other credible testimony.

                                 Expert Testimony

      In this case, I have permitted certain witnesses, specifically Dr. Jindra,



                                         15
       Case 3:17-cv-02064-JAM Document 125 Filed 03/16/20 Page 16 of 20




Ms. Murray, and Mr. Server, to express their opinions about matters that are in

issue. A witness may be permitted to testify to an opinion on those matters about

which he or she has special knowledge, skill, experience, and training. Such

testimony is presented to you on the theory that someone who is experienced and

knowledgeable in the field can assist you in understanding the evidence or in

reaching an independent decision on the facts.

      In weighing this opinion testimony, you may consider each witness’s

qualifications, his or her opinions, the reasons for testifying, as well as all of the

other considerations that ordinarily apply when you are deciding whether or not to

believe a witness’s testimony. You should not, however, accept opinion testimony

merely because I allowed the witness to testify concerning his or her opinion.

                                  Possible Penalties

      You are to determine only whether Westport and Mr. McClure violated the

federal securities laws as I have described them to you. If you find that one or both

of the defendants violated the law, it will be my job at a later time to determine

what the appropriate remedies or sanctions should be. When you consider whether

Westport or Mr. McClure violated the law, you should not consider or speculate

about what kind of remedies or sanctions I might impose.

                                 Closing Arguments

      At this point we will interrupt the instructions to hear closing arguments of

                                           16
      Case 3:17-cv-02064-JAM Document 125 Filed 03/16/20 Page 17 of 20




counsel. I will conclude the instructions after those summations.

                     [BREAK FOR CLOSING ARGUMENTS]

                     Lawyers’ Arguments Are Not Evidence

      You have just heard closing arguments of counsel. I want to remind you that

what the lawyers have said is not evidence. The lawyers merely presented their

arguments about what they contend that the evidence has shown. Their credibility

is not an issue that should enter into your decision in this case.


                                   CONCLUSION

      When you return to the jury room, you should first elect one person to act as

your foreperson who will preside over your deliberations and will be your

spokesperson here in court. Your verdict must be unanimous for each of the

findings indicated on the jury verdict form given to you. Until a verdict is agreed to

by each juror, it is not a unanimous verdict.

      Your verdict should represent the considered judgment of each juror. Each

of you must make your own decision, but you must consider impartially all of the

evidence and the views of your fellow jurors. It is your duty to consult with one

another and to deliberate with a view toward reaching an agreement, if you can do

so consistent with the individual judgment of each juror.

      In the course of your discussion, do not hesitate to re-examine your own

                                           17
       Case 3:17-cv-02064-JAM Document 125 Filed 03/16/20 Page 18 of 20




individual views, or to change your opinions, if the deliberations and the views of

your fellow jurors convince you to do so. But you should not surrender your honest

convictions about the facts or about the weight or effect of the evidence solely

because of the opinion of your fellow jurors or merely to bring an end to

deliberations.

      Your verdict of course must be based solely upon the evidence developed at

this trial, or the lack of evidence. Please bear in mind that all litigants are equal

before the law. You should not, therefore, consider any personal feelings you may

have about the race, religion, nationality, national origin, sex, sexual orientation,

gender identity, age, wealth, lifestyle, or other features of the parties.

      When you have reached unanimous agreement as to your verdict, you will

have your foreperson fill in your answers, date, and sign the verdict form. Then

inform the court security officer or clerk that you have reached a verdict. The terms

used in the verdict form are discussed here in these instructions, and these

instructions must govern your deliberations.

      When you go into the jury room to begin your deliberations, you will have

exhibits with you shortly, but you will not have a transcript of the testimony. If you

want any of the testimony read to you, that can be done and will occur in open

court. Reading the testimony is a time-consuming process, so please be as specific

as possible if and when you decide to request a reading of portions of the

                                           18
      Case 3:17-cv-02064-JAM Document 125 Filed 03/16/20 Page 19 of 20




testimony.

      Requests that testimony be read back, as well as any other communication

with the court, should be made in writing, signed by your foreperson, and given to

the courtroom deputy or a marshal. I will respond to your request as promptly as

possible either in writing or by having you return to the courtroom so that I can

address you orally.

      It is proper to add a final caution: nothing that I have said in these

instructions—and nothing that I have said or done during the trial—has been said

or done to suggest to you what I think your verdict should be. What the verdict

shall be is your exclusive duty and responsibility.

      Now please proceed to your deliberations in the jury room. Deliberate only

when all of you are present. After you begin your deliberations, you are not to

leave the jury room without first notifying the marshal or court security officer,

who may escort you if necessary. No deliberations may take place without all

jurors being present. If you bring your cell phones into the jury room, you must

deactivate them during deliberations. You must not research any issue nor

communicate with each other or with anyone about the case through the internet,

e-mail, texting, etc. Further, if at any time a juror departs the jury room to use the

facilities or needs to access a cell phone for a personal reason, the other jurors must




                                           19
      Case 3:17-cv-02064-JAM Document 125 Filed 03/16/20 Page 20 of 20




immediately cease deliberations and may not recommence deliberations until all

jurors are present and all cell phones are put away.

      As you deliberate, determine the facts on the basis of the evidence as you

have heard it and apply the law as I have outlined it for you. Render your verdict

fairly, uprightly, and without any prejudice. Take as long as you think is necessary

to fairly and impartially reach your verdict. Thank you for your attention.

      Dated at New Haven this 13th day of March 2020.

                                                       /s/ Jeffrey Alker Meyer
                                                       Jeffrey Alker Meyer
                                                       United States District Judge




                                         20
